Cook, J.,
delivered the opinion of the court.
Appellees, plaintiffs below, instituted suit against one W. H. Newman and the appellant D. Abrams. The suit was upon open account for rent of land and certain supplies furnished the plaintiff below to his tenant, W. H. Newman. The evidence does not show that Mr. Abrams had anything to do with the renting of the land, or the purchase of the supplies. The evidence does tend to show that Mr. Abrams bought from Newman, the tenant, certain agricultural products produced on the rented land; but there is nothing in the pleadings seeking to recover the value of the agricultural products — the suit was a suit for the rent and supplies. At the close 'of the evidence, the court directed the jury to find a verdict for plaintiff against the defendant Mr. Abrams.
This was error; the allegata and the probata did not correspond.

Reversed and remanded.